Citation Nr: 1200680	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO. 10-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1967 to July 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The Board notes that while the Veteran submitted a subsequent claim and the RO issued a subsequent decision in April 2008 confirmed the November 2005 denial of claim, the Veteran's authorized representative at his March 2011 hearing accurately noted that the RO in November 2005 denied the claim in part based on the finding, "The available service records do not show complaints or treatment of a lung condition during military service."  However, copies of service treatment records contained within the claims file plainly show an assessment of chronic bronchitis. As the representative further noted, the claims file appears to have been reconstructed based on a lost or misplaced claims file. It thus appears likely that service treatment records reflecting an assessment of bronchitis have been associated with the claims file subsequent to the November 2005 RO decision and hence were not associated with the claims file at the time of that decision. This renders that decision non-final for purposes of the current adjudication, and thus the appeal arises from that non-final decision. 38 C.F.R. §§ 3.156(c); 3.400(q)(2) (2011).

The Veteran's claims folder is in the jurisdiction of the Nashville, Tennessee RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed a chronic respiratory condition in service from which he has suffered on an intermittent basis since service up to the present time. The Veteran's service treatment records and service separation examination in May 1969 both reflect an assessment of chronic bronchitis. However, post-service records within the claims file do not date to prior to October 1981, with a first treatment reflecting a respiratory condition dated in October 1982. That October 1982 treatment provided an assessment of an upper respiratory infection. Most obtained records are considerably later than 1982. A November 2003 VA treatment record including for assessed asthma reflects an asthma history of onset 10 to 12 years prior. Other recent treatment records include findings of mild emphysema, as supported by lung scans. Recent medical records also provide a history of cigarette smoking over an interval from age 18 to 25, with no smoking since that time. Questions thus presented by the record include whether there is continuity of disability between the chronic bronchitis assessed in service and any current respiratory disorder. 

The Veteran provided an August 2009 letter from a treating physician. The physician provided an opinion that the Veteran's current respiratory disorder was related to service, but the factual predicates of that opinion are problematic. The physician pertinently states the following: 

His history shows that he was exposed to of (sic) various fumes related to rocket launchers in the military. He also was exposed to Agent Orange in the military. While in Vietnam these exposures occurred. He has a history of multiple hospitalizations and visits to physicians for respiratory complaints first starting when he was in the military. He continues to have cough and shortness of breath and exercise intolerance. 

I saw him in the office recently. His chest x-ray of was (sic) within the range of normal. His pulmonary function tests showed normal flow rates.

It is my considered medical opinion that he does have underlying asthma given his history, the variability of his symptoms and his response to bronchodilator medication.

I believe that his asthma was related onto (sic) the chemical exposures he suffered while in the military. Unfortunately these respiratory symptoms continued to the present. 

The noted history and opinion provided are problematic for three reasons. 1. There is no documented history of rocket launcher fumes exposure in service. 2. As the RO accurately noted, a causal association is not established (including by regulatory presumption) between exposure to Agent Orange and respiratory conditions inclusive of bronchitis or asthma or emphysema. 38 C.F.R. §§ 3.307, 3.309(e) (2011). 3. The physician has failed to address the bronchitis that was assessed in service prior to the Veteran's deployment to Vietnam, and failed to explain any causal association between bronchitis in service and current respiratory conditions, or between service generally and current respiratory conditions. 

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions. Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007). The Board finds that the August 2009 medical opinion is sufficiently unsupported by the evidentiary record and sufficiently unsupported by medical analysis that it cannot serve to support the Veteran's claim for service connection for a respiratory disorder. Stefl; 38 C.F.R. § 3.303 (2011). However, the opinion does afford a sufficient possibility of a causal association between service and a current respiratory disorder that a VA examination to address questions of a causal link to service is now required. As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to address the question of etiology as related to service is required when the Veteran presents a claim for service connection and meets the low threshold requirements there is an event, injury, or disease in service; there is evidence of current disability; the medical evidence of record does not contain sufficient competent medical evidence to decide the claim; and the Veteran indicates that the claimed disability or symptoms may be associated with service. McLendon v. Nicholson, 20 Vet. App. 79 (2006). Such an examination would also be required by the medical findings of chronic bronchitis in service and the Veteran's assertions of a recurrent respiratory disorder since service. 

While the Veteran was afforded a VA examination for compensation purposes in January 2007 and that examination diagnosed asthma and chronic obstructive pulmonary disease (COPD), that examiner provided no medical opinion addressing etiology related to service. Under such circumstances as well, an additional examination should be afforded the Veteran. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (necessity of adequacy of examination).
 
Additionally, the Veteran in April 2008 provided authorizations to obtain records of treatment by two physicians over the decades since service. However, it does not appear that the RO requested records from those sources. Those authorizations having long since expired, new authorizations should be requested, and records sought from those sources, in furtherance of the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be asked to provide any additional evidence or information regarding his appealed claim. All records and responses received should be associated with the claims file, and any indicated development should be undertaken.

2. Obtain and associate with the claims file any additional VA or private treatment records, with authorization or assistance of the Veteran, as appropriate. 

3. With new authorizations from the Veteran, treatment records should be sought from the two treating physicians named in the authorizations for release of medical evidence submitted by the Veteran in April 2008. All requests, records, and responses received should be associated with the claims file. 

4. Thereafter, afford the Veteran a VA examination by an expert in respiratory disorders, to address the nature and etiology as related to service of any current respiratory disorders. The claims file including a copy of this Remand must be made available to the examiner for the examination, and must be reviewed by the examiner. Any tests or studies necessary to address the questions posed should be undertaken. The examiner should do the following:

a. Separately for each respiratory disorder found, the examiner should address whether it is at-least-as-likely-as-not that the disorder was caused by service or developed in service or resulted from service or otherwise is causally related to service, or, contrarily, whether any such relationship to service is unlikely. In so doing, the examiner should address whether current respiratory disorders are related to the chronic bronchitis diagnosed and treated in service. The examiner should separately address evidence both for and against for each current respiratory disorder being causally related to service, and why the examiner found that the greater weight of the evidence was for, against, or in equipoise. 

b. To formulate the required opinions, the examiner must necessarily review of evidence within the claims file inclusive of service records, VA examination and treatment records, any obtained private records, as well as the Veteran's assertions in submitted statements, testimony, and statements before medical examiners. In so doing, the examiner should review the body of this remand and the pertinent evidentiary review contained therein. The examiner should address the Veteran's assertions as documented within the claims file. 

c. Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

d. All opinions provided should include discussion of specific evidence of record. The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed. The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence. If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

5. Thereafter, readjudicate the remanded service connection claim de novo. If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case (SSOC) and an appropriate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2009).


